      Case 4:19-mj-07310-N/A Document 8 Filed 04/18/19 Page 1 of 1



 1

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                   No. 19-073 lOMJ-001-TUC-LAB
10                  Plaintiff, .                  ORDER
11   v.
12   Warren Jose,
13                  Defendant.
14
15         Thereafter, the Court amends the order dated April 17, 2019 [Doc. 7] and
16   withdraws the appointment of attorney Christopher Dupont.      Attorney Erin Carrillo
17   remains as appointed counsel of record.
18         Dated this 17th day of April, 2019.

19
20
21
22
                                                 Honorable D. Thomas Ferraro
23                                               United States 1\fagistrate Judge
24
25
26
27
28
